The Hon. Blair Jones
dissents.
I respectfully dissent from my colleagues’ determination that the sentences imposed by the District Court were clearly excessive. Defendant Forrest Bode was sentenced by the District Court in three separate cause numbers for the following offenses:
1) Attempted Sexual Assault;
2) Sexual Intercourse Without Consent;
3) Sexual Assault;
4) Sexual Assault; and
5) Aggravated Assault.
In total, Bode was sentenced to serve 100 years in the Montana State Prison and declared ineligible for parole for a period of 40 years. Bode’s crimes involved a high degree of violence, including home invasion in the commission of a rape. It appears that three of Bode’s victims were minors at the time they were victimized. Because of the viciousness of the attack, the victim of the aggravated assault *76perpetrated by Bode will likely suffer for life with deformity in the form of facial asymmetry regardless of corrective surgery.
Additionally, a psycho-sexual evaluation of Bode revealed that he is a high risk to reoffend in a violent manner. The significant sentence of the District Court is clearly warranted to protect the community from a repeat performance of the violence Bode has already displayed. While uniformity of sentencing is a consideration for a sentencing court, it should never preclude the imposition of appropriately severe sentences necessitated by especially heinous criminal conduct. For the rest of their lives, Bode’s victims will suffer physical and psychological trauma from Bode’s violent acts. By its sentence, the District Court sought to prevent Bode from ever having an opportunity to visit such horror on future innocent victims. Judge John Brown sentenced this defendant appropriately and I would affirm in all respects.
Member, Hon. Blair Jones